DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US1278311) in view of Bennett (US6151891) and Kehrel (EP0168637).
Regarding claim 1, Davis teaches a heat exchanger (Fig. 1-6) comprising: a plurality of fluid B channels (channels at center of coils 29, 31) in a heat exchanger matrix; a plurality of fluid A channels (channels through coils 29, 31) in the heat exchanger matrix where each fluid A channel in the plurality of fluid A channels is comprised of a hollow tube that spirals around an  outside of a fluid B channel from the plurality of fluid B channels and forms a helix.

Bennett teaches each spiral in the helix is close enough together to adjacent spirals so that an exterior of the tube in each spiral is touching an exterior of the tube in each adjacent spiral such that the exterior of the tube the forms the helix forms an interior of the fluid B channel (“inner tubular body has fluid impervious sidewalls formed out of a single length of conduit wound in a spiral coil” – Col. 1, lines 35-40), in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the continuously touching helix of Bennett, in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55).
Kehrel teaches each spiral is close enough together to adjacent spirals so that an exterior of the hollow tube in each spiral overlaps an exterior of the tube in each adjacent spiral such that the exterior of the hollow tube that forms the helix forms an interior of the fluid B channel (see spiral wound profile 2, Fig. 1 & 10d, wherein wall thicknesses x, y, and z are equal, ¶[0053]), in order to provide a material saving and heat economical design (¶[0053]). 


Regarding claim 2, Davis teaches the limitations of claim 1, and Davis further teaches  each fluid B channel in the plurality of fluid B channels (channels at center of coils 29, 31)  have a longitudinal axis (see vertical axis therethrough as seen in Fig. 2) that is straight.
Regarding claim 3, Davis teaches the limitations of claim 1, and Davis further teaches the each fluid B channel in the plurality of fluid B channels are all the same size diameter (see diameters of coils 29,31).
Regarding claim 7, Davis teaches the limitations of claim 1, and Bennett further teaches  each hollow tube has a round exterior (see cross section of coil 69; Fig. 2 of Bennett).
Regarding claim 8, Davis teaches the limitations of claim 1, and Davis further teaches the a header (manifold 19) that is coupled to the plurality of fluid A channels and has openings (openings between branches 22 & 23, 22 & 24) where the plurality of fluid B channels pass through the header.
	Regarding claim 10, Davis teaches a heat exchanger (Fig. 1-6) comprising: a plurality of helixes (coils 29,31) wherein a longitudinal axis of rotation of each helix in the plurality of helixes is parallel and wherein each helix in the plurality of helixes is formed by a hollow tube that spirals around the longitudinal axis of rotation and wherein each tube forms a fluid A channel (channels through coils 29,31) and each helix in the plurality of helixes has an interior and each interior forms a fluid B channel (channels at center of coils 29, 31).

Bennett teaches wherein the pitch of each helix in the plurality of helixes is matched to an exterior diameter of the tube that comprises the helix such that each helix in the plurality of helixes has a sealed interior and each sealed interior forms a fluid B channel (“inner tubular body has fluid impervious sidewalls formed out of a single length of conduit wound in a spiral coil” – Col. 1, lines 35-40), in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the continuously touching helix of Bennett, in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55).
Kehrel teaches the pitch of each spiral in the plurality of spirals is less than an exterior diameter of the tube that comprises the spiral such that each spiral in the plurality of spirals has a sealed interior and each sealed interior forms a fluid B channel  (see spiral wound profile 2, Fig. 1 & 10d, wherein wall thicknesses x, y, and z are equal, ¶[0053]), in order to provide a material saving and heat economical design (¶[0053]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the overlapping tubes of Kehrel, in order to provide a material saving and heat economical design (¶[0053]).


the longitudinal axis of rotation of each helix is straight (see longitudinal axis of coils 29,31). 
Regarding claim 12, Davis teaches the limitations of claim 10, and Davis further teaches the fluid B channels all have a same size exterior diameter (see diameter of coils 29,31).
Regarding claim 16, Davis teaches the limitations of claim 10, and Bennett further teaches  each hollow tube has a round exterior (see cross section of coil 69; Fig. 2 of Bennett).
Regarding claim 17, Davis teaches the limitations of claim 10, and Davis further teaches the a header (manifold 19) that is coupled to the plurality of fluid A channels and has openings (openings between branches 22 & 23, 22 & 24) where the plurality of fluid B channels pass through the header.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US1278311) in view of Bennett (US6151891), Kehrel (EP0168637) and in further view of Otten (US2990162). 
	Regarding claim 9, Davis teahes the limitations of claim 2, and Davis does not teach   wherein the plurality of fluid B channels have a packing plane that is perpendicular to their longitudinal axis and the plurality of fluid B channels are arranged in a hexagonal packing arrangement.
Otten teaches wherein the plurality of fluid B channels (7a; Fig. 3/5) have a packing plane that is perpendicular to their longitudinal axis and the plurality of fluid B channels are arranged in a hexagonal packing arrangement (see hexagons in annotated Figure 3 and 5 of Otten, hereinafter Fig. A).  Accordingly, the prior art references teach that is known the hexagonal arrangement taught by Otten and the arrangement taught by Davis are functional equivalents.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Davis to include hexagonal packing arrangement of Otten, in order to provide a suitable packing arrangement for such a heat exchanger, because it is well known in the art for the purpose of packing such coils, to substitute a hexagonal arrangement to perform the same function in such a heat exchanger.  The substitution would have resulted in the predictable result of packing coils into the heat exchanger.  
	
    PNG
    media_image1.png
    361
    764
    media_image1.png
    Greyscale

	Fig. A - Annotated Fig. 3/5 of Otten
Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US1278311) in view of Bennett (US6151891), Kehrel (EP0168637) and Linde (FR1386923).
	Regarding claim 4, Davis teaches the limitations of claim 1, and Davis does not teach the plurality of fluid A channels forms a plurality of helixes that are arranged with their longitudinal axis in a plurality of parallel rows and wherein each helix in the plurality of helixes in the 
Linde teaches the plurality of fluid A channels forms a plurality of helixes that are arranged with their longitudinal axis in a plurality of parallel rows and wherein each helix in the plurality of helixes in the plurality of helixes has an exterior diameter and is offset from other helixes in the plurality of helixes by the exterior diameter (see arrangement of Fig. 3/4/5), in order to provide a small footprint (Page 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the row arrangement of Linde, in order to provide a small footprint (Page 1).
	Regarding claim 5, Davis teaches the limitations of claim 4, and Linde further teaches each row in the plurality of parallel rows is staggered such that the plurality of helixes are arranged in a hexagonal lattice (see arrangement of Fig. 3/5).
	Regarding claim 6, Davis teaches the limitations of claim 5, and Davis does not teach a plurality of helixes are arranged with their longitudinal axis in a plurality of staggered parallel rows in a hexagonal lattice and wherein each helix is offset from other helixes in the plurality of helixes by less than an exterior diameter of one helix (see arrangement of Fig. 5 & 6). 
Linde teaches a plurality of helixes are arranged with their longitudinal axis in a plurality of staggered parallel rows in a hexagonal lattice and wherein each helix is offset from other helixes in the plurality of helixes by less than an exterior diameter of one helix (see arrangement of Fig. 5 & 6), in order to provide a small footprint (Page 1). 

	Regarding claim 13, Davis teaches the limitations of claim 10, and Davis does not teach the plurality of helixes are arranged with their longitudinal axis of rotation in a plurality of parallel rows and wherein each helix in the plurality of helixes is offset from an adjacent helix by an exterior diameter of one helix.   
Linde teaches the plurality of helixes are arranged with their longitudinal axis of rotation in a plurality of parallel rows and wherein each helix in the plurality of helixes is offset from an adjacent helix by an exterior diameter of one helix (see arrangement of Fig. 3/4/5), in order to provide a small footprint (Page 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the row arrangement of Linde, in order to provide a small footprint (Page 1).
	Regarding claim 14, Davis teaches the limitations of claim 10, and Linde further teaches each row in the plurality of parallel rows is staggered such that the plurality of helixes are arranged in a hexagonal lattice (see arrangement of Fig. 3/5).
	Regarding claim 15, Davis teaches the limitations of claim 10, and Davis does not teach the plurality of helixes are arranged with their longitudinal axis in a plurality of staggered parallel rows in a hexagonal lattice and wherein each helix in the plurality of helixes has an exterior diameter and is offset from other helixes in the plurality of helixes by less than an exterior diameter of one helix.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the row arrangement of Linde, in order to provide a small footprint (Page 1).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US2990162) in view of Bennett (US6151891) and Kehrel (EP0168637).
	Regarding claim 18, Otten teaches a heat exchanger (Fig. 1 & 3, or 4 & 5) comprising: a plurality of fluid A channels (7a) each formed from a hollow tube spiralled into a helix to form a plurality of helixes wherein the plurality of helixes are arranged in a hexagonal packing (see annotated Figures below, hereinafter Fig. A) arrangement in a packing plane perpendicular to axes of rotation of the plurality of helixes.

    PNG
    media_image1.png
    361
    764
    media_image1.png
    Greyscale

	Fig. A - Annotated Fig. 3/5 of Otten
Otten does not teach wherein the pitch of each helix in the plurality of helixes is less than an exterior diameter of the tube such that each helix in the plurality of helixes has a sealed interior that forms a plurality of fluid B channels.
Bennett teaches wherein the pitch of each helix in the plurality of helixes is matched to an exterior diameter of the tube such that each helix in the plurality of helixes has a sealed interior that forms a plurality of fluid B channels (“inner tubular body has fluid impervious sidewalls formed out of a single length of conduit wound in a spiral coil” – Col. 1, lines 35-40), in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the sealed helix of Bennett, in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the overlapping tubes of Kehrel, in order to provide a material saving and heat economical design (¶[0053]).
Regarding claim 19, Otten teaches the limitations of claim 18, and Otten further teaches   the fluid B channels are all the same size diameter (7a). 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US2990162) in view of Bennett (US6151891), Kehrel (EP0168637) and Akama (JPS51122848).
	Regarding claims 20 and 21, Davis teaches the limitations of claim 18, and Davis does not teach wherein the fluid B channels have different size diameters and a bend radius of the hollow tube of the helix is varied along a length of the helix.
Akama teaches wherein the fluid B channels have different size diameters (pipe 9; Fig. 1-2 has different diameters along its length) and a bend radius of the hollow tube of the helix is varied along a length of the helix (pipe 9; Fig. 1-2), in order to provide expansion and contraction zones, thereby reducing noise and achieving desirable thermal efficiencies (Page 2, lines 1-8).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otten to include the variable .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US2990162) in view of Bennett (US6151891), Kehrel (EP0168637) and Hamakawa (JP2005061771). 
	Regarding claim 22, Davis teaches the limitations of claim 18, and Davis does not teach 
a plurality of fluid A channels are intertwined to create a single fluid B channel.
	Hamakawa teaches a plurality of fluid A channels (2a,2b,2c; Fig. 2) are intertwined to create a single fluid B channel (channel between inner pipe 2), in order to improve heat transfer by suppressing pressure loss (Page 8, lines 292-297). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otten to include the plurality of fluid A channels intertwined as taught by Hamakawa, in order to improve heat transfer by suppressing pressure loss (Page 8, lines 292-297).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763